Citation Nr: 0843905	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-07 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri




THE ISSUE

Eligibility for educational assistance benefits under Chapter 
1606, Title 10, United States Code.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri (RO).  In that decision the RO denied 
entitlement to educational assistance benefits under Chapter 
1606, Title 10, United States Code. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim was denied on the basis that the veteran 
left the Selected Reserves on May 12, 1992, and did not 
reaffiliate within the required time to establish eligibility 
for Chapter 1606 benefits.  

The Montgomery GI Bill-Selected Reserve (Chapter 1606, of 
Title 10, United States Code) is an educational assistance 
program enacted by Congress.  This program is for members of 
the Selected Reserve of the Army, Navy, Air Force, Marine 
Corps, and Coast Guard, and the Army and Air National Guard.  
The Reserve components decide who is eligible for the 
program.  VA makes the payments for the program.  

Chapter 1606 assists eligible persons to further their 
education after high school.  It provides educational 
assistance for people enrolled in approved programs of 
education or training.  It is the first such program that 
does not require service in the active Armed Forces in order 
to qualify.  See 38 C.F.R. §§ 21.7520, 21.7540 (2008).  A 
reservist may use a maximum of 36 months of entitlement under 
Chapter 1606.  38 C.F.R. § 21.7570 (2008).

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  A 
reservist initially becomes eligible when he enlists, 
reenlists, or extends an enlistment as a reservist so that 
the total period of obligated service is at least 6 years 
from the date of such enlistment, reenlistment, or extension.  
38 C.F.R. § 21.7540.  If a reservist is serving in the 
Selected Reserve, but does not have a 6 year contract, he 
does not have a basic eligibility date.  The basic 
eligibility date is the date on which service commences for 
the contracted 6 year period.  A reservist's period of 
eligibility expires effective the earlier of the following 
two dates:

(1) the last day of the 10-year period beginning on the 
date the reservist becomes eligible for educational 
assistance; or

(2) the date of separation from the Selected Reserve.  
38 C.F.R. § 21.7550(a).

The reservist may still use the full 10 years if he or she 
leaves the Selected Reserve because of (1) a disability that 
was not caused by misconduct, (2) the reservist's unit was 
inactivated during the period from October 1, 1991, through 
September 30, 1999, or (3) in certain instances, when the 
reservist is involuntarily separated.  38 C.F.R. §21.7550(c), 
(d).  

Applicable law also establishes that a veteran's eligibility 
may be resumed after Reserve duty status ends if the veteran 
returns to the Selected Reserve within one year.  38 U.S.C.A. 
§ 3012.  Also, laws and regulations pertaining to educational 
assistance under Chapter 1606, Title 10, United States Code 
provide that a determination of an individual's eligibility 
for Chapter 1606 benefits is to be made by the Armed Forces.  
38 C.F.R. § 21.7540(a).

The record reflects that there are several "educational 
screens" showing the veteran's service dates and reflecting 
potential educational benefit eligibility.  

A Chapter 30 screen reflects that the veteran served in the 
Army from February 3, 1992 to May 13, 1995.  This screen also 
shows that the veteran entered the Selected Reserves on March 
31, 1996.  

A Veteran Identification Data screen shows that the veteran 
had service from June 11, 1991 to September 20, 1991, and 
from May 13, 1992 to May 12, 1995.  

A Chapter 1606 screen shows that the veteran's basic 
eligibility date was September 21, 1991.  It also reflects 
that the veteran had no 6 year contract and was discharged on 
May 12, 1992.  However, another Chapter 1606 screen reflects 
that the veteran's delimiting date for benefits was September 
21, 2001.

In a January 2006 letter, VA informed the veteran that he was 
entitled to Chapter 1606 benefits and that his delimiting 
date was January 10, 2019.  However, as noted, in June 2006, 
he was notified that he did not have eligibility under 
Chapter 1606 since he did not have a 6 year obligation in the 
Selected Reserve.  

The veteran has subsequently provided a DD Form 2384-1, June 
1998, Notice of Basic Eligibility (NOBE) which shows that he 
has reenlisted in the National Guard for a 6 year period.  
The contract is signed and dated in December 2006.  

Thereafter, the RO, in October 2006, indicated that his claim 
still could not be approved because he did not reaffiliate 
within the one year period; he left May 12, 1992.  

The Board finds that there is conflicting information of 
record regarding the veteran's active service, Selected 
Reserves service, and his Chapter 1606 eligibility.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Department of the Army 
and/or Department of Defense, as 
appropriate, to verify the veteran's 
periods of active duty service and 
Selected Reserves service.  It should be 
determined if and when the entered the 
Selected Reserves, separated from the 
Selected Reserves, and reentered, if 
applicable.  It should be determined if 
the veteran at any time had a 6 year 
contract, and, if so, if it was 
completed.  It should be determined if 
Chapter 1606 benefits were granted and a 
delimiting date assigned, at any time.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  Entitlement to education 
benefits should be considered under 
Chapter 30, Chapter 1606, to include an 
extension thereof, if applicable.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

